Title: From Thomas Jefferson to George Jefferson, 8 April 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Apr. 8. 1803.
          
          I inclose you a list of my Bedford crop of tobo. made the last year, partly brought down to Richmond, & partly soon to be there under your care. I have lately understood tobacco is looking up. I will thank you for information what can be got; and if 7. Doll. can be got, you may sell it immediately. the money will be wanting July 12. as on that day I have to pay at your counting house a note of 1300. D. to Craven Peyton on order.   I wrote to you to stop £16–8–9 of the orders formerly given on you in favor of Moran, if not already drawn out of your hands. if it is, I shall lose it.
          I must ask the favor of you to buy me 150. fine hams. if mr Macon’s are to be had, they have been found excellent. they are to be forwarded here.   I just learn that the two hogsheads of wine are sent off from Baltimore for Richmond. be pleased to send them up by the boats in which David Higginbotham is concerned. I believe they are conducted by Johnson Roe. I have agreed with Higginbotham to carry up every thing for me, as he undertakes to be responsible for the fidelity of his boatmen, and carries cheaper than the others. I have reserved a right to send by others any particular matter very pressing when he has no boats down. accept my affectionate salutations.
          
            Th: Jefferson
          
        